THE THIRTEENTH COURT OF APPEALS

                                   13-20-00035-CV


                     Eric Muenzler d/b/a Quality Improvements
                                         v.
                Mustang Machinery Company, Ltd. d/b/a Mustang Cat


                                  On Appeal from the
                     85th District Court of Brazos County, Texas
                         Trial Cause No. 17-003224-CV-85


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 17, 2020